McCOMB, J., pro tem.
This is an appeal from a judgment in favor of plaintiff after a trial before a court without a jury.
September 1, 1926, defendants entered into a contract to purchase a lot from plaintiff for the sum of $5,000 payable $200 at the time of execution of the contract and the balance in stated installments. After paying certain installments pursuant to the terms of the contract, defendants declined to make further payments. Plaintiff commenced this action to recover the unpaid balance and interest due according to the terms of the agreement.
Defendants ’ amended answer alleged:
(a) Fraud and misrepresentation by plaintiff in procuring the contract.
(b) Failure of the plaintiff to perform conditions precedent to its right to demand performance by defendants.
(c) Failure of consideration for the contract.
Defendants also sought to recover the amount which they had paid to plaintiff upon the contract.
The trial court found in favor of plaintiff on all of the material allegations of the complaint and against defendants’ alleged defenses.
The sole question presented for our determination is:
Was there substantial evidence to sustain the findings of fact in favor of plaintiff and against defendants on the issues raised by the affirmative defenses? . S
An examination of the record discloses that there was' substantial evidence considered in connection with such inferences as the trial court may have reasonably drawn therefrom to sustain each and every material finding of fabt in favor of plaintiff and against defendants. We therefore refrain from further discussion of the evidence. (Koeberle *19v. Hotchkiss, 8 Cal. App. (2d) 634 [48 Pac. (2d) 104]; Leavens v. Pinkham & McKevitt, 164 Cal. 242, 245 [128 Pac. 399].)
The judgment is affirmed.
Grail, P. J., and Wood, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 9, 1936, and an application by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 16, 1936.